CITIZENS BANK, Plaintiff Below-Appellant,
v.
NANCY L. BOCKRATH, Defendant Below-Appellee.
No. 434, 2008
Supreme Court of Delaware.
Submitted: November 26, 2008.
Decided: January 22, 2009.
Before BERGER, JACOBS, and RIDGELY, Justices.

ORDER
HENRY DUPONT RIDGELY, Justice.
This 22nd day of January 2009, after careful consideration of the parties' briefs and the record on appeal, we find it manifest that the judgment below should be affirmed on the basis of the Superior Court's well-reasoned decision dated July 30, 2008. The Superior Court did not abuse its discretion in awarding attorneys' fees to defendant, Nancy L. Bockrath, under the bad faith exception to the American Rule.
NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior Court is AFFIRMED.